






After Recording Return to:
Thompson & Knight LLP
1722 Routh Street, Suite 1500
Dallas, Texas 75201    
Attention: Michelle Vincent Parker






OMNIBUS MODIFICATION AND EXTENSION AGREEMENT


This OMNIBUS MODIFICATION AND EXTENSION AGREEMENT (this "Agreement") dated
effective as of May 30, 2012 (the "Effective Date") by and between STRATUS
PROPERTIES INC., a Delaware corporation ("Stratus"), STRATUS PROPERTIES
OPERATING CO., L.P., a Delaware limited partnership ("SPOC"), CIRCLE C LAND,
L.P., a Texas limited partnership ("Circle C"), and AUSTIN 290 PROPERTIES, INC.,
a Texas corporation ("Austin") (Stratus, SPOC, Circle C and Austin are sometimes
referred to in this Agreement severally as "Borrower"), and COMERICA BANK
("Lender");


W I T N E S S E T H:


WHEREAS, Borrower has executed and delivered to Lender, inter alia,


1.
Relating to a loan (the “First Lien Loan”) in the original principal sum of
$45,000,000.00

 
a.
that certain Revolving Promissory Note dated as of September 30, 2005, payable
to the order of Lender in the original principal sum of $45,000,000.00, with
interest and principal payable as therein provided, which note was amended by
the Modification Agreements (said note, as amended by the Modification
Agreements, is herein called the "First Lien Note");



b.
that certain Loan Agreement dated of even date with the First Lien Note between
Borrower, Calera Court, L.P., a Texas limited partnership (“Calera Court”) and
Lender, which loan agreement was amended by the Modification Agreements (said
loan agreement, as amended by the Modification Agreements, is herein called the
"First Lien Loan Agreement");



c.
that certain Deed of Trust, Security Agreement and Assignment of Rents dated of
even date with the First Lien Note from Stratus to Melinda Chausse, Trustee,
securing the payment of the First Lien Note, covering certain real and personal
property described therein, recorded under Clerk's File No. 2005183345 of the
Real Property Records of Travis County, Texas, which deed of trust was amended
by the Modification Agreements (said deed of trust, as amended by the
Modification Agreements, is herein called the "Stratus First Lien Deed of
Trust");


- 1 -

--------------------------------------------------------------------------------






d.
that certain Deed of Trust, Security Agreement and Assignment of Rents dated of
even date with the First Lien Note from Circle C to Melinda Chausse, Trustee,
securing the payment of the First Lien Note, covering certain real and personal
property described therein, recorded under Clerk's File No. 2005183344 of the
Real Property Records of Travis County, Texas, which deed of trust was amended
by the Modification Agreements (said deed of trust, as amended by the
Modification Agreements, is herein called the "Circle C First Lien Deed of
Trust");



e.
that certain Deed of Trust, Security Agreement and Assignment of Rents dated of
even date with the First Lien Note from SPOC to Melinda Chausse, Trustee,
securing the payment of the First Lien Note, covering certain real and personal
property described therein, recorded under Clerk's File No. 2005183343 of the
Real Property Records of Travis County, Texas, which deed of trust was amended
by the Modification Agreements (said deed of trust, as amended by the
Modification Agreements, is herein called the "SPOC First Lien Deed of Trust");



f.
that certain Deed of Trust, Security Agreement and Assignment of Rents dated of
even date with the First Lien Note from Austin to Melinda Chausse, Trustee,
securing the payment of the First Lien Note, covering certain real and personal
property described therein, recorded under Clerk's File No. 2005183347 of the
Real Property Records of Travis County, Texas, which deed of trust was amended
by the Modification Agreements (said deed of trust, as amended by the
Modification Agreements, is herein called the "Austin First Lien Deed of
Trust");



g.
that certain Deed of Trust, Security Agreement and Assignment of Rents dated of
even date with the First Lien Note from Calera Court to Melinda Chausse,
Trustee, securing the payment of the First Lien Note, covering certain real and
personal property described therein, recorded under Clerk's File No. 2005183346
of the Real Property Records of Travis County, Texas, which deed of trust was
amended by the Modification Agreements (said deed of trust, as amended by the
Modification Agreements, is herein called the "Calera Court First Lien Deed of
Trust");



h.
that certain Deed of Trust, Security Agreement and Assignment of Rents dated of
even date with the First Lien Note from Oly Stratus Barton Creek I Joint Venture
(“Stratus JV”) to Melinda Chausse, Trustee, securing the payment of the First
Lien Note, covering certain real and personal property described therein,
recorded under Clerk's File No. 2005183348 of the Real Property Records of
Travis County, Texas, which deed of trust was amended by the Modification
Agreements (said deed of trust, as amended by the modification Agreements, is
herein called the "Stratus JV First lien Deed of Trust")


- 2 -

--------------------------------------------------------------------------------






i.
Modification and Extension Agreement (the "First Modification") dated as of May
30, 2006, executed by and among Borrower, Calera Court, Stratus JV and Lender,
and recorded under Clerk's File No. 2006140557 of the Real Property Records of
Travis County, Texas,



j.
Second Modification and Extension Agreement (the "Second Modification") dated as
of May 30, 2007, executed by and among Borrower, Calera Court, Stratus JV and
Lender, and recorded under Clerk's File No. 2007139303 of the Real Property
Records of Travis County, Texas,



k.
Third Modification and Extension Agreement (the "Third Modification") dated as
of May 30, 2008, executed by and among Borrower, Calera Court, Stratus JV and
Lender, and recorded under Clerk's File No. 2008122886 of the Real Property
Records of Travis County, Texas, and



l.
Fourth Modification and Extension Agreement (the “Fourth Modification” and
together with the First Modification, Second Modification, and Third
Modification, collectively, the “Modification Agreements”) dated as of March 31,
2010, executed by and among Borrower, Calera Court, and Lender, and recorded
under Clerk's File No. 2008122886 of the Real Property Records of Travis County,
Texas.



2.
Relating to a loan (the “Second Lien Loan” and together with the First Lien
Loan, collectively, the “Loan”) in the original principal sum of $5,000,000.00



a.
That certain Promissory Note dated as of September 30, 2011, payable to the
order of Lender in the original principal sum of $5,000,000.00, with interest
and principal payable as therein provided (said note is herein called the
"Second Lien Note" and together with the First Lien Note, collectively, the
“Note”);



b.
that certain Loan Agreement dated of even date with the Second Lien Note between
Borrower and Lender (said loan agreement is herein called the "Second Lien Loan
Agreement" and together with the First Lien Loan Agreement, collectively, the
“Loan Agreement”);



c.
that certain Second Lien Deed of Trust, Security Agreement, Fixture Filing, and
Assignment of Rents dated of even date with the Second Lien Note from Stratus to
Joseph W. Sullivan, Trustee, securing the payment of the Second Lien Note,
covering certain real and personal property described therein, recorded under
Clerk's File No. 2011146088 of the Real Property Records of Travis County, Texas
(said deed of trust is herein called the "Stratus Second Lien Deed of Trust" and
together with the Stratus First Lien Deed of Trust, collectively, the “Stratus
Deed of Trust);



d.
that certain Second Lien Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents dated of even date with the Second Lien Note from


- 3 -

--------------------------------------------------------------------------------




Circle C to Joseph W. Sullivan, Trustee, securing the payment of the Second Lien
Note, covering certain real and personal property described therein, recorded
under Clerk's File No. 2011146085 of the Real Property Records of Travis County,
Texas (said deed of trust is herein called the "Circle C Second Lien Deed of
Trust" and together with the Circle C First Lien Deed of Trust, collectively,
the “Circle C Deed of Trust”);


e.
that certain Second Lien Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents dated of even date with the Second Lien Note from SPOC to
Joseph W. Sullivan, Trustee, securing the payment of the Note, covering certain
real and personal property described therein, recorded under Clerk's File No.
2011146086 of the Real Property Records of Travis County, Texas (said deed of
trust is herein called the "SPOC Second Lien Deed of Trust" and together with
the SPOC First Lien Deed of Trust, collectively, the “SPOC Deed of Trust”);



f.
that certain Deed of Trust, Security Agreement, Fixture Filing and Assignment of
Rents dated of even date with the Second Lien Note from Austin to Joseph W.
Sullivan, Trustee, securing the payment of the Second Lien Note, covering
certain real and personal property described therein, recorded under Clerk's
File No. 2011146087 of the Real Property Records of Travis County, Texas (said
deed of trust is herein called the "Austin Second Lien Deed of Trust" and
together with the Austin First Lien Deed of Trust, collectively, the “Austin
Deed of Trust” and together with the Stratus Deed of Trust, the Circle C Deed of
Trust, the SPOC Deed of Trust, the Calera Court First Lien Deed of Trust, and
the Stratus JV First Lien Deed of Trust, each as may have been partially
released by one or more recorded partial releases of lien executed by Lender,
collectively, the “Deed of Trust”, and all of the property covered by the Deed
of Trust that has not been released by recorded partial releases of lien
executed by Lender is herein collectively called the “Mortgaged Property”); (the
Note, Loan Agreement, Deed of Trust, Modification Agreements and all other
documents executed by Borrower and/or any other party or parties evidencing or
securing or otherwise in connection with the Loan evidenced by the Note being
herein collectively called the "Loan Documents");



WHEREAS, the Note is due and payable on May 30, 2012, and Borrower has requested
that Lender extend the term of the Note to August 31, 2012 and make certain
other modifications to the Loan Documents, and Lender is willing to do so on the
terms and conditions set forth below; and


WHEREAS, Lender is the owner and holder of the Note and Borrower is the owner of
the legal and equitable title to the Mortgaged Property;

- 4 -

--------------------------------------------------------------------------------






NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.Defined Terms. Capitalized terms used but not defined in this Agreement shall
have the meaning given to such capitalized terms in the Loan Agreement.


2.Extension of Maturity Date. The maturity date of the Note is hereby extended
to August 31, 2012 (the "Maturity Date"), and the liens, security interests,
assignments and other rights evidenced by the Loan Documents are hereby renewed
and extended to secure payment of the Note as extended hereby. Without limiting
the foregoing, the term "Maturity Date" as used in the Note, Loan Agreement and
other Loan Documents are likewise amended to mean and refer to "August 31,
2012".


3.Representations and Warranties. Borrower hereby represents and warrants that
(a) Borrower is the sole legal and beneficial owner of the Mortgaged Property;
(b) Borrower is duly organized and legally existing under the laws of the State
of Texas; (c) the execution and delivery of, and performance under this
Agreement are within Borrower's power and authority without the joinder or
consent of any other party and have been duly authorized by all requisite action
and are not in contravention of law or the powers of Borrower's articles of
incorporation and bylaws; (d) this Agreement constitutes the legal, valid and
binding obligations of Borrower enforceable in accordance with its terms; (e)
the execution and delivery of this Agreement by Borrower do not contravene,
result in a breach of or constitute a default under any deed of trust, loan
agreement, indenture or other contract, agreement or undertaking to which
Borrower is a party or by which Borrower or any of its properties may be bound
(nor would such execution and delivery constitute such a default with the
passage of time or the giving of notice or both) and do not violate or
contravene any law, order, decree, rule or regulation to which Borrower is
subject; and (f) to the best of Borrower's knowledge there exists no uncured
default under any of the Loan Documents. Borrower agrees to indemnify and hold
Lender harmless against any loss, claim, damage, liability or expense (including
without limitation reasonable attorneys' fees) incurred as a result of any
representation or warranty made by it herein proving to be untrue in any
respect.


4.Further Assurances. Borrower, upon request from Lender, agrees to execute such
other and further documents as may be reasonably necessary or appropriate to
consummate the transactions contemplated herein or to perfect the liens and
security interests intended to secure the payment of the loan evidenced by the
Note.


5.Default; Remedies. If Borrower shall fail to keep or perform any of the
covenants or agreements contained herein or if any statement, representation or
warranty contained herein is false, misleading or erroneous in any material
respect, Borrower shall be deemed to be in default under the Deed of Trust and
Lender shall be entitled at its option to exercise any and all of the rights and
remedies granted pursuant to the any of the Loan Documents or to which Lender
may otherwise be entitled, whether at law or in equity.


6.Endorsement to Mortgagee Title Policy. Contemporaneously with the

- 5 -

--------------------------------------------------------------------------------




execution and delivery hereof, Borrower shall, at its sole cost and expense,
obtain and deliver to Lender an Endorsement of the Mortgagee Title Policy
insuring the lien of the Deed of Trust, under Procedural Rule P-9b(3) of the
applicable title insurance rules and regulations, in form and content acceptable
to Lender, stating that the company issuing said Mortgagee Title Policy will not
claim that policy coverage has terminated or that policy coverage has been
reduced, solely by reason of the execution of this Agreement.


7.Ratification of Loan Documents. Except as provided herein, the terms and
provisions of the Loan Documents shall remain unchanged and shall remain in full
force and effect. Any modification herein of any of the Loan Documents shall in
no way adversely affect the security of the Deed of Trust and the other Loan
Documents for the payment of the Note. The Loan Documents as modified and
amended hereby are hereby ratified and confirmed in all respects. All liens,
security interests, mortgages and assignments granted or created by or existing
under the Loan Documents remain unchanged and continue, unabated, in full force
and effect, to secure Borrower's obligation to repay the Note.


8.Liens Valid; No Offsets or Defenses. Borrower hereby acknowledges that the
liens, security interests and assignments created and evidenced by the Loan
Documents are valid and subsisting and further acknowledges and agrees that
there are no offsets, claims or defenses to any of the Loan Documents.


9.Merger; No Prior Oral Agreements. This Agreement supersedes and merges all
prior and contemporaneous promises, representations and agreements. No
modification of this Agreement or any of the Loan Documents, or any waiver of
rights under any of the foregoing, shall be effective unless made by
supplemental agreement, in writing, executed by Lender and Borrower. Lender and
Borrower further agree that this Agreement may not in any way be explained or
supplemented by a prior, existing or future course of dealings between the
parties or by any prior, existing, or future performance between the parties
pursuant to this Agreement or otherwise.


10.Notices. Any notice or communication required or permitted hereunder or under
any of the Loan Documents shall be given in writing and sent in the manner
required under the Loan Agreement. Notwithstanding the foregoing, the address
for notices to Lender under the Loan Documents is hereby amended to the
following:


to Lender:        Comerica Bank
300 W. Sixth Street, Suite 1300
Austin, Texas 78701
Attention: Commercial Real Estate, Sterling J. Silver


With a copy to:    Thompson & Knight LLP
1722 Routh Street, Suite 1500
Dallas, Texas 75201-2533
Attention: Mark M. Sloan

- 6 -

--------------------------------------------------------------------------------






15.    Costs and Expenses. Contemporaneously with the execution and delivery
hereof, Borrower shall pay, or cause to be paid, all costs and expenses incident
to the preparation hereof and the consummation of the transactions specified
herein, including without limitation title insurance policy endorsement charges,
recording fees and fees and expenses of legal counsel to Lender.


16.    Release of Lender. Borrower hereby releases, remises, acquits and forever
discharges Lender, together with its employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the "Released Parties"), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, whether heretofore
or hereafter accruing, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
Effective Date, and in any way directly or indirectly arising out of or in any
way connected to this Agreement or any of the Loan Documents, or any of the
transactions associated therewith, or the Mortgaged Property, including
specifically but not limited to claims of usury.


17.    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart.


18.    Severability. If any covenant, condition, or provision herein contained
is held to be invalid by final judgment of any court of competent jurisdiction,
the invalidity of such covenant, condition, or provision shall not in any way
affect any other covenant, condition or provision herein contained.


19.    Time of the Essence. It is expressly agreed by the parties hereto that
time is of the essence with respect to this Agreement.


20.    Representation by Counsel. The parties acknowledge and confirm that each
of their respective attorneys have participated jointly in the review and
revision of this Agreement and that it has not been written solely by counsel
for one party. The parties hereto therefore stipulate and agree that the rule of
construction to the effect that any ambiguities are to or may be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement to favor either party against the other.


21.    Governing Law. This Agreement and the rights and duties of the parties
hereunder shall be governed for all purposes by the law of the State of Texas
and the law of the United States applicable to transactions within said State.


22.    Successors and Assigns. The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

- 7 -

--------------------------------------------------------------------------------






23.    Notice of No Oral Agreements. Borrower and Lender hereby take notice of
and agree to the following:


A.    PURSUANT TO SUBSECTION 26.02(b) OF THE TEXAS BUSINESS AND COMMERCE CODE, A
LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED THEREIN EXCEEDS $50,000 IN VALUE IS
NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE
BOUND OR BY THAT PARTY'S AUTHORIZED REPRESENTATIVE.


B.    PURSUANT TO SUBSECTION 26.02(c) OF THE TEXAS BUSINESS AND COMMERCE CODE,
THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO THE LOAN DOCUMENTS SHALL BE
DETERMINED SOLELY FROM THE LOAN DOCUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN DOCUMENTS.


C.    THE LOAN DOCUMENTS AND THIS AGREEMENT REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES THERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[SIGNATURE PAGE FOLLOWS]





- 8 -

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Agreement is executed on the respective dates of
acknowledgement below but is effective as of the date first above written.


BORROWER:


STRATUS PROPERTIES INC.,
a Delaware corporation




By: /s/ Erin D. Pickens                        
Erin D. Pickens, Sr. Vice President


STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited partnership


By:
STRS L.L.C., a Delaware limited liability company, General Partner



By
Stratus Properties Inc., a Delaware corporation, Sole Member





By: /s/ Erin D. Pickens                    
Erin D. Pickens,
Sr. Vice President


CIRCLE C LAND, L.P.,
a Texas limited partnership


By:
Circle C GP, L.L.C., a Delaware limited liability company, General Partner



By
Stratus Properties Inc., a Delaware corporation, Sole Member





By: /s/ Erin D. Pickens                    
Erin D. Pickens,
Sr. Vice President


AUSTIN 290 PROPERTIES, INC.,
a Texas corporation


By: /s/ Erin D. Pickens                            
Erin D. Pickens, Sr. Vice President



[Signature Page - Omnibus Modification and Extension Agreement]



--------------------------------------------------------------------------------




LENDER:


COMERICA BANK




By: /s/ Sterling J. Silver                            
Sterling J. Silver, Senior Vice President





[Signature Page - Omnibus Modification and Extension Agreement]



--------------------------------------------------------------------------------












STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the __23__ day of May, 2012, by
Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, on behalf of said corporation.




/s/ Susan M Pressler                        
Notary Public, State of Texas
My Commission Expires:     
Printed Name of Notary:                




STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the __23__ day of May, 2012, by
Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
General Partner of Stratus Properties Operating Co., L.P., a Delaware limited
partnership, on behalf of said corporation, limited liability company and
limited partnership.




/s/ Susan M Pressler                            
Notary Public, State of Texas
My Commission Expires:     
Printed Name of Notary:                




STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the __23__ day of May, 2012, by
Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of Circle C GP, L.L.C., a Delaware limited liability
company, General Partner of Circle C Land, L.P., a Delaware limited partnership,
on behalf of said corporation, limited liability company limited partnership.


/s/ Susan M Pressler                            
Notary Public, State of Texas
My Commission Expires:     
Printed Name of Notary:                

[Signature Page - Omnibus Modification and Extension Agreement]



--------------------------------------------------------------------------------








STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the __23__ day of May, 2012, by
Erin D. Pickens, Sr. Vice President of Austin 290 Properties Inc., a Delaware
corporation, on behalf of said corporation.




/s/ Susan M Pressler                            
Notary Public, State of Texas
My Commission Expires:     
Printed Name of Notary:                






STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the _24__ day of May, 2012, by
Sterling J. Silver, Senior Vice President of Comerica Bank, on behalf of said
bank.




/s/ Sarah Hanes                                
Notary Public, State of Texas
My Commission Expires: 7-24-15            
Printed Name of Notary:    Sarah Hanes                    



[Signature Page - Omnibus Modification and Extension Agreement]



--------------------------------------------------------------------------------






CONSENT OF TRACT 107, L.L.C.


The undersigned, Tract 107, L.L.C., a Texas limited liability company, hereby
executes the Agreement to evidence its agreement to be bound by the extension of
the Maturity Date, and confirms and agrees that all of its obligations under the
Loan Documents applicable to it remain in full force and effect.


Executed on the date of acknowledgement below but effective as of May _23__,
2012.


TRACT 107, L.L.C.,
a Texas limited liability company




By: /s/ Erin D. Pickens                    
Erin D. Pickens, Sr. Vice President






STATE OF TEXAS            §
§
COUNTY OF TRAVIS        §


This instrument was acknowledged before me on the __23__ day of May, 2012, by
Erin D. Pickens, Sr. Vice President of Tract 107, L.L.C., a Texas limited
liability company, on behalf of said limited liability company.


/s/ Susan M Pressler                            
Notary Public in and for the State of Texas


                                                    
Printed/Typed Name of Notary
My Commission Expires:


_____________________.







[Signature Page - Omnibus Modification and Extension Agreement]

